—In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Rockland County (Warren, J.), entered May 10, 1995, which denied his objections to so much of an order of the same court (Miklitsch, H.E.), entered August 15, 1994, as, after a hearing, dismissed his petition for downward modification of child support and directed him to pay child support arrears in the sum of $2,356.50.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, he failed to satisfy his burden of demonstrating a substantial change in circumstances since his last petition for modification which would warrant a further downward modification of his child support obligations (see, Matter of Sutera v Sutera, 204 AD2d 648; Matter of Leone v Leone, 137 AD2d 753, 755; Family Ct Act § 461 [b] [ii]). Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ., concur.